Exhibit 10.33 Amendment to Employment Agreement This Amendment is made effective as of July 28, 2009 by and between First Solar, Inc. a Delaware corporation having its principal office at 350 West Washington Street, Suite 600, Tempe, Arizona 85281 (hereinafter “Employer”) and Jens Meyerhoff (hereinafter “Employee”) WITNESSETH: WHEREAS, Employer and Employee are party to an Employment Agreement dated as of December 30, 2008 (the “Employment Agreement”); WHEREAS, at its meeting on July 28, 2009, the Compensation Committee of the Board of Directors authorized an amendment to the Employment Agreement to provide for 100% vesting of the unvested portion of Employee’s new hire equity grant in the event Employee’s employment terminates without “cause” (as defined in the Employment Agreement); WHEREAS, the parties wish to memorialize this action by amending the Employment Agreement accordingly; NOW, THEREFORE, in consideration of the foregoing premises, and the mutual covenants, terms and conditions set forth herein, and intending to be legally bound hereby, Employer and Employee hereby agree that the Employment Agreement is amended as provided herein. 1. Section 1.5(d) of the Employment Agreement is amended to read in its entirety as follows: (d)Equity Award Vesting. (i)Vesting of Hiring Grant On Termination without Cause.If Employee’s employment is terminated by Employer without Cause, the option to purchase 187,501 shares of
